DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two lateral strips, a nasal bridge feature, the nasal bridge feature having at least a portion thereof which is of lesser height than a height of each of the lateral strip elements, the nasal bridge feature and at least portion thereof to substantially accommodate a bridge of a nose of the wearer while maintaining the two lateral strip elements at respective elevations which avoid contact thereof with periorbital skin of the wearer when the mask is worn feature described in claim 25, central arched region described in claim 38 and a central region described in claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 41 the limitation, “… the at least one second removable backing strip comprises first and second backing strips collectively forming a central region having (i) a lesser width than respective peripheral regions of the first and second backing strips, and (ii) a seam between the first and second backing strips,-7-Application No.16/726,744Filed:December 24, 2019 the lesser width and seam enabling accommodation of at least a portion of the nose of the wearer at least during the pressing; and the pressing comprises pressing on both the first and second backing strips independent of one another’ is not found to have proper antecedent basis for this claimed subject matter in the original filed disclosure.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 38, the limitation “…central arched region…” is not found to have proper antecedent basis for this claimed subject matter in the original filed disclosure.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per 1st paragraph, lines 3-7, page 15of the specification, “at least one securing feature” are straps.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 22-24 are rejected under 35 U.S.C. 102(a)(1)] as being anticipated by Harold et al. U.S. Patent No. (7,766,015 B2).
With respect to claim 22, Harold et al. discloses a mask (10, fig.1) comprising:
 an air-permeable portion or body (12, fig.2) configured to be placed over a mouth and nose of a wearer, and having at least a top edge or nose engaging edge (20, fig.4) and )[Col.2], lines 18-23); the body (12) is formed of multiple layers 14, 16, and 18 of material, at least one layer, generally middle layer 16, is made from air filtering material capable of filtering selected contaminants from air, ([Col.2], lines 14-17) and (abstract);
at least one securing feature or strap (52, 64) which is configured to secure the mask (12) to a head of the wearer (shown in phantom in figs.4-5); and 
a first adhesive portion via (adhesive 60) and ([Col.3], line 5) coupled to the top edge or nose engaging edge (20, fig.4) of the air-permeable portion (as shown in fig.6); wherein the first adhesive portion (60) of the mask comprises a shape configured to adhere to malar and nasal skin of the wearer (as shown in fig.6); the mask is donned, the adhesive (60) will conform to the curvature of the malar and nasal of the skin of the wearer; in addition, (as shown in fig. 6, adhesive 60 positioned on nose engaging edge 20, side edges 44 and chin underlying edge 32, such that body 12 adheres directly to nose 22, cheeks 40, and chin 34 of wearer 24) and ([Col.3], lines 5-8).
With respect to claim 23, Harold et al. discloses the first adhesive portion via adhesive (60) is configured to at least minimize contact with periorbital skin of the wearer (as shown in figs.4-5, the periorbital skin of the wearer or the area around the eye socket of the wearer has minimal or no contact with the adhesive) when the mask is worn; and wherein the minimization 
With respect to claim 24, Harold et al. discloses the first adhesive portion comprises an adhesive (60) configured to release from any of the periorbital skin contacted thereby without trauma to the periorbital skin when the mask is removed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 is rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. as applied to claim 22 above, and further in view of Tsuei U.S. Publication No. (20140224261 A1) and evidenced by Baumann et al. U.S. Patent No. (6,354,296 B1) and evidenced by Calhoun et al. U.S. Patent No. (5,643,668).
	With respect to claim 26, Harold et al. substantially discloses the invention as claimed except the first adhesive portion comprises a flexible film dressing having a coefficient of 
	Tsuei however, teaches in an analogous art, a face mask that is air impermeable [0076, may allow the passage of air to improve comfort] comprising at least one securing feature via apertures (17 and 19) formed in straps (12, 16 and 18, fig.10), a top edge (21) and a flap (22, fig.10) and [0100] which extends above the top edge (21, as shown in fig.10); an adhesive tape or an adhesive strip, which may be a patterned adhesive, disposed on at least one of the first flap or the second flap [0100].  Some useful skin-compatible adhesive tapes with removable liners are commercially available, for example, a nonwoven cloth carrier double coated tape available from 3M Company, St. Paul, Minn., under the trade designation "3M DOUBLE-COATED SPUNLACE NONWOVEN TAPE 9917" [0100]; the adhesive tape taught by Tsuei is a pressure sensitive adhesive that has natural flexibility and elongation as evidenced by Calhoun et al. in [Col.8], lines 16-23), and therefore, has a coefficient of friction and pliability comparable to at least one of the malar or nasal skin, and a thickness of the flexible film dressing selected so as to permit distortion thereof during normal facial movements of the wearer without causing loss of adhesion.  Note: the pressure sensitive adhesive exerts some degree of coefficient of friction as well as pliability.
	In view of the teachings of Tsuei, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first adhesive portion of Harold et al. by incorporating a flexible film dressing having a coefficient of friction and pliability comparable to at least one of the malar or nasal skin, and a thickness of the flexible 
With respect to claim 27, Harold et al. substantially discloses the invention as claimed except  the first adhesive portion extends above the top edge of the air permeable portion; and the first adhesive portion is configured to act as a moisture vapor barrier against the wearer's breath so as to avoid fogging of optical apparatus used by the wearer while wearing the mask; and the first adhesive portion further comprises a depression formed therein, the depression configured to enable eyewear of the wearer to directly contact a bridge portion of a nose of the wearer. 
Tsuei however, teaches in an analogous art, a face mask that is air impermeable [0076, may allow the passage of air to improve comfort] comprising at least one securing feature via apertures (17 and 19) formed in straps (12, 16 and 18, fig.10), a top edge (21) and a flap (22, fig.10) and [0100] which extends above the top edge (21, as shown in fig.10); an adhesive tape or an adhesive strip, which may be a patterned adhesive, disposed on at least one of the first flap or the second flap [0100]; adhesive tape or an adhesive strip further comprises a depression or valley formed therein, the depression or valley configured to enable eyewear of the wearer to directly contact a bridge portion of a nose of the wearer (as shown in fig.10).
Note: the adhesive portion or adhesive tape or strip inherently is configured to act as a moisture vapor barrier against the wearer's breath so as to avoid fogging of optical apparatus used by the wearer while wearing the mask since the adhesive provide an airtight seal, as such, the functional claim limitation is met by the teaching of Tsuei and is further evidenced by Baumann et al. who discloses a face mask (Abstract) having an airtight seal that prevents transmission of at least water vapor generated by nose or mouth of the wearer from reaching any 
In view of the teachings of Tsuei, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mask of Harold et al. by incorporating the first adhesive portion extending above the top edge of the air permeable portion; and the first adhesive portion is configured to act as a moisture vapor barrier against the wearer's breath so as to avoid fogging of optical apparatus used by the wearer while wearing the mask; and the first adhesive portion further comprises a depression formed therein, the depression configured to enable eyewear of the wearer to directly contact a bridge portion of a nose of the wearer for the purpose of increasing the visibility of the wearer.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. as applied to claim 22 above, and further in view of Tsuei U.S. Publication No. (20140224261 A1).
except a first removable backing covering a first side of the second adhesive portion; and a second removable backing covering a first side of the first adhesive portion.  
	Tsuei however, teaches in an analogous art, a face mask that is air impermeable [0076, may allow the passage of air to improve comfort] comprising at least one securing feature via apertures (17 and 19) formed in straps (12, 16 and 18, fig.10), a top edge (21) and a first and second flap (22, fig.10) and [0100] which extends above the top edge (21, as shown in fig.10).  Tsuei further teaches in [0152, an adhesive tape or an adhesive strip to at least one of a top or a bottom edge of the face mask, wherein the adhesive tape or the adhesive strip is provided with a removable liner].
	In view of the teachings of Tsuei, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive portion of Harold et al. et al. by incorporating a first removable backing covering a first side of the second adhesive portion; and a second removable backing covering a first side of the first adhesive portion to preserve and protect the adhesive properties of the adhesive portion prior to use.  Note: it is well-known in the art to protect the adhesive with a protective or releasable liner for protection of the adhesive prior to use.
With respect to claim 29, the combination of Harold et al. et al./Tsuei substantially discloses the invention as claimed.  Harold et al./Tsuei teaches the mask is configured to be applied to the wearer by: removing the first removable backing covering the first side of said second adhesive portion, thereby exposing an adhesive of the second adhesive portion; placing to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed .  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
With respect to claim 30, the combination of Harold et al. et al./Tsuei substantially discloses the invention as claimed except the mask further comprises a third removable backing covering a second side of the first adhesive portion; and the mask is further configured to be applied to the wearer by removing the third removable backing covering the second side of the first adhesive portion after the act of pressing, the third removable backing imparting a degree of rigidity to at least a portion of the first adhesive portion so as to enhance the adherence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide additional removable backings imparting a degree of rigidity in order to preserve and protect the adhesive properties of the adhesive portions prior to use, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. as applied to claim 22 above, and further in view of Blackstock et al. U.S. Patent No. (6,427,693).
With respect to claim 31, Harold et al. substantially discloses a second adhesive portion (60) disposed on the air-permeable portion below the top edge thereof (fig.6. shows adhesive 60 below the top edge where element 32 is located) except the air-permeable portion comprises a plurality of folds, the plurality of folds configured to enable mechanical flexibility of the mask, the second adhesive portion disposed on a first one of the plurality of folds, the first one of the plurality of folds comprising the top edge of the mask. 
Blackstock et al. however teaches a face mask (10, figs.1-2) of typical pleated construction with filter layer (38) and outer layer (30) folded into pleats across the face. Adhesive is applied in strips (40) separated by gaps (54) across the width of the mask and parallel to the pleat folds (26) at the top edge of the mask (as shown in fig.1). The adhesive may be continuous or discontinuous and extends at least the width of the pleat and may extend to cover the distance of the pleat overlap (abstract).
In view of the teachings of Blackstock et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air-permeable portion of the face mask of Harold et al. et al. by incorporating a plurality of folds, the plurality of folds configured to enable mechanical flexibility of the mask, the second adhesive portion disposed on a first one of the plurality of folds, the first one of the plurality of folds comprising the top edge of the mask (as shown in fig.1-2) of Blackstock et al. configured to assume a generally flat storage configuration when unfolded.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. et al./ Tsuei as applied to claim 30 above, and further in view of Plews U.S. Patent No. (5,755,681).
With respect to claim 32, the combination of Harold et al. et al./Tsuei substantially discloses the invention as claimed except the third removable backing comprises separate left side and right side portions configured to enable contouring of the third removable backing around one or more facial features of the wearer.  
Plews however, teaches adhesive material with a removable carrier or backing wherein the removable or backing comprises separate left side and right side portions (9a and 9b, fig.3). 
	In view of the teachings of Plews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the removable backing of Harold et al. et al./Tsuei in like manner, by incorporating a third removable backing comprising separate left side and right side portions configured to enable contouring of the third removable backing around one or more facial features of the wearer that conforms to the anatomy of the user.  
		
Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. et al. U.S. Patent No. (7,766,015 B2) in view of Baumann et al. U.S. Patent No. (6,354,296 B1).
With respect to claim 33, Harold et al. et al. substantially discloses a mask (10) comprising: an air-permeable portion or body (12, fig.1), body (12) is formed of multiple layers 14, 16, and 18 of material, at least one layer, generally middle layer 16, is made from air filtering 
 the air-permeable portion or body (12) comprising at least a top edge (nose engaging edge 20; figs. 1-4); 
 at least one securing feature or strap (52) which is configured to secure the mask to the wearer; and 
a first adhesive portion (fig. 6 shows, adhesive 60 positioned on nose engaging edge 20, col.3, lines 5-6); disposed at the top edge of the air-permeable portion, the first adhesive portion (60) configured to adhere to malar and nasal skin of a wearer (referring to fig. 6, adhesive 60 positioned on nose engaging edge 20, side edges 44 and chin underlying edge 32, such that body 12 adheres directly to nose 22, cheeks 40, and chin 34 of wearer 24, ([Col.3], lines 5-8).
Harold et al. et al. substantially discloses the invention as claimed except the first adhesive portion is configured to form a moisture vapor seal between a first side of the first adhesive portion and skin of the wearer so as to limit fogging of optical apparatus used by the wearer while wearing the mask. 
Baumann et al. however, teaches of a face mask (Abstract) having an airtight seal that prevents transmission of at least water vapor generated by nose or mouth of the wearer from reaching any optical or optometric prosthesis or devices which the wearer uses, so as to avoid fogging or occlusion thereof (face mask 10 can include an adhesive portion 22 for providing a second anti-fog option, as shown in figs. 2, 4a, 4b, and 9-11, adhesive portion 22 is located on face mask 10 in such a way that the adhesive portion is positionable against a wearer to inhibit the flow of vapor between face mask 10 and the wearer, for example, adhesive portion 22 can be disposed on interior surface 24 of mask portion 16 (e.g., as shown in figs. 9a, 9b, 10a and 11), on 
In view of the teachings of Baumann et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adhesive of Harold et al. configured to form a moisture vapor seal between a first side of the first adhesive portion and skin of the wearer so as to limit fogging of optical apparatus used by the wearer while wearing the mask for the purpose of increasing the visibility of the wearer while performing a surgical procedure.

Claim 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. et al./ Baumann et al. as applied to claim 33 above, and further in view of Tsuei U.S. Publication No. (20140224261 A1) and evidenced by Calhoun et al. U.S. Patent No. (5,643,668).
With respect to claim 34, the combination of Harold et al./Baumann et al. substantially discloses the invention as claimed.  Harold et al. et al. further discloses a second adhesive portion (60) below the top edge (shown in fig.6 where element 30 is located) of the air-permeable portion on an inner surface of the air-permeable portion (12) except wherein the first adhesive portion is coupled to and extends upward from the top edge of the air-permeable portion.  
Tsuei however, teaches in an analogous art, a face mask that is air impermeable [0076, may allow the passage of air to improve comfort] comprising at least one securing feature via apertures (17 and 19) formed in straps (12, 16 and 18, fig.10), a top edge (21) and a flap (22, fig.10) which extends above the top edge (21, as shown in fig.10); an adhesive tape or an adhesive strip, which may be a patterned adhesive, disposed on at least one of the first flap or the second flap [0100].

With respect to claim 35, the combination of Harold et al./Baumann et al./Tsuei substantially discloses the invention as claimed except the first adhesive portion comprises a malleable strip having an adhesive coating disposed on each of the first side and a second opposing side; and the mask further comprises a first removable backing disposed over the first side and a second removable backing disposed over the second side, the first removable backing configured to removed prior to the second removable backing to enable the wearer to compress the malleable strip against the skin and form the moisture vapor seal. 
Tsuei however, teaches in an analogous art, a face mask that is air impermeable [0076, may allow the passage of air to improve comfort] comprising at least one securing feature via apertures (17 and 19) formed in straps (12, 16 and 18, fig.10), a top edge (21) and a flap (22, fig.10) which extends above the top edge (21, as shown in fig.10); an adhesive tape or an adhesive strip, which may be a patterned adhesive, disposed on at least one of the first flap or the second flap [0100].  Tsuei further teaches the adhesive strip comprises a removable liner on at least one of the top edge or the bottom edge of the face mask [0131]; some useful skin-compatible adhesive tapes with removable liners are commercially available, for example, a nonwoven cloth carrier double coated tape available from 3M Company, St. Paul, Minn., under the trade designation "3M DOUBLE-COATED SPUNLACE NONWOVEN TAPE 9917" [0100]. 

In view of the teachings of Tsuei, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the face mask of Harold et al./Baumann et al. by incorporating a first adhesive portion comprises a malleable strip having an adhesive coating disposed on each of the first side and a second opposing side; and the mask further comprises a first removable backing disposed over the first side and a second removable backing disposed over the second side, the first removable backing configured to removed prior to the second removable backing to enable the wearer to compress the malleable strip against the skin and form the moisture vapor seal in order to prevent fogging of an eyewear for the purpose of increasing the visibility of the wearer while performing a surgical procedure.

Claim 36-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. U.S. Patent No. (6,354,296 B1) in view of Tsuei U.S. Publication No. (20140224261 A1) and evidenced by Calhoun et al. U.S. Patent No. (5,643,668).
With respect to claim 36, Baumann et al. substantially discloses a mask (16, figs.1-3) configured for prevention of fogging ([Col.1], lines 4-15) of at least one of (i) user eyewear ([Col.1], lines 9-15, goggles, and face shields in conjunction with a face mask to obtain additional protection. Unfortunately, warm, moist air escaping from the face mask tends to condense on eyewear causing fogging and, consequently, impairing visibility);
 the mask (16) comprising: an air-permeable portion ([Col.4], lines 41-46, the pillowed lower density regions 44 are of a substantially uniform height so as to ensure that the crests of 
Baumann et al. substantially discloses the invention as claimed except a first adhesive portion coupled at and extending upward from the top edge of the air-permeable portion, the first adhesive portion comprising a malleable strip having a first removable backing disposed on an outer side thereof and a second removable backing disposed on an inner side thereof, the inner side of the first adhesive portion configured to adhere to malar and nasal skin of a wearer and a second adhesive portion disposed below the top edge on the inner surface of the air-permeable portion, the second adhesive portion having a third removable backing disposed thereon.
Tsuei however, teaches in an analogous art, a face mask that is air impermeable [0076, may allow the passage of air to improve comfort] comprising at least one securing feature via apertures (17 and 19) formed in straps (12, 16 and 18, fig.10), a top edge (21) and a first and second flap (22, fig.10) and [0100]; the first flap extends above the top edge (21, as shown in fig.10) and the second flap (22) extends below the top edge; an adhesive tape or an adhesive strip, which may be a patterned adhesive, disposed on at least one of the first flap or the second flap [0100]; some useful skin-compatible adhesive tapes with removable liners are commercially available, for example, a nonwoven cloth carrier double coated tape available from 3M Company, St. Paul, Minn., under the trade designation "3M DOUBLE-COATED SPUNLACE 
In view of the teachings of Tsuei, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mask of Baumann et al. by incorporating a first adhesive portion coupled at and extending upward from the top edge of the air-permeable portion, the first adhesive portion comprising a malleable strip having a first removable backing disposed on an outer side thereof and a second removable backing disposed on an inner side thereof, the inner side of the first adhesive portion configured to adhere to malar and nasal skin of a wearer and a second adhesive portion disposed below the top edge on the inner surface of the air-permeable portion, the second adhesive portion having a third removable backing disposed thereon for (1) protecting the adhesive prior to use and the purpose of increasing the visibility of the wearer while wearing the eyewear.
Note: as regard the claim limitation, “wherein at least the air-permeable portion, the inner side of the first adhesive portion cooperate to mitigate moist air vapor traveling from the user's mouth or nose upward towards the eyewear or endoscopic or microscopic instruments”; the adhesive(s) provide an airtight seal in order to act as a moisture vapor barrier against the wearer's breath so as to avoid fogging of optical apparatus used by the wearer while wearing the mask inherently disclose in Tsuei (abstract).
With respect to claim 37, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), as such, the combination of Baumann et al./Tsuei teaches for use with a mask comprising (i) an air-permeable portion configured to be placed over a mouth and nose of a wearer, the air-permeable portion comprising at least a top edge; (ii) at least one securing feature which is configured to secure the mask to the wearer; and (iii) a first strip having a first adhesive portion disposed at the top edge of the air- permeable portion, the first adhesive portion configured to adhere to at least malar skin of a wearer, a method of donning the mask comprising: removing from a rear side of the mask a first removable backing strip, the first removable backing strip covering the first adhesive portion, the removing exposing the first adhesive portion; placing the mask over at least the mouth and nose of the wearer while pressing on at least one second removable backing strip disposed on a front side of the mask so as to cause -6-Application No.16/726,744 Filed:December 24, 2019 adherence of the first adhesive portion to the at least malar skin, the adherence forming a moisture vapor seal between the first adhesive portion and at least malar skin of the wearer so as to limit fogging of optical apparatus used by the wearer while wearing the mask; removing the at least one second removable backing strip disposed on the front side; and engaging the at least one securing feature to further secure the mask to the wearer.  
With respect to claim 39, the combination of Baumann et al./Tsuei substantially discloses the invention as claimed.  Tsuei further teaches the first strip comprises a film dressing or adhesive tape [0100] configured to accommodate distortion of at least a portion thereof during the pressing so as to enable formation of the moisture vapor seal; the adhesive tape taught by Tsuei is a pressure sensitive adhesive that has natural flexibility and elongation as evidenced by 
 regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a 16-device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), as such, Baumann et al./Tsuei teaches the placing the mask over at least the mouth and nose of the wearer while pressing on at least one second removable backing strip disposed on a front side of the mask so as to cause adherence of the first adhesive portion to the at least malar skin comprises placing the mask (as shown in fig.10) such that the first adhesive portion is not substantially in contact with the infero-periorbital skin (fig.10, the periorbital skin of the wearer or the area around the eye socket of the wearer has minimal or no contact with the adhesive).  
With respect to claim 40, the combination of Baumann et al./Tsuei substantially discloses the invention as claimed.  Tsuei further teaches the mask  comprises a second strip or adhesive tape disposed on a back side of the mask below the first strip and having a second adhesive portion covered by a third removable backing strip [0152]; 
regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), as such, Baumann et al./Tsuei teaches the method further comprises: removing the third removable backing strip prior to performing the placing and pressing; and pressing on a portion of the front side of the mask associated with the second strip so as to cause adherence of the second adhesive portion to skin of the wearer.  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al./Tsuei as applied to claim 37 above, and further in view of Plews U.S. Patent No. (5,755,681).
With respect to claim 38, the combination of Baumann et al./Tsuei substantially discloses the invention as claimed except the at least one second removable backing strip comprises first and second backing strips collectively forming a central arched region configured to accommodate at least a portion of the nose of the wearer at least during the pressing; and the removing the at least one second removable backing strip comprises removing both the first and second backing strips by peeling away at least one respective edge of each of the first and second backing strips.  
Plews however, teaches adhesive material with a removable carrier or backing wherein the removable or backing comprises separate left side and right side portions (9a and 9b, fig.3) with central region (area between the first and second backing strips). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786